Citation Nr: 0943042	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to additional compensation for M.C. as a 
dependent child.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular and attendance of another person or 
on account of being housebound.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and September 2007 RO 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The October 2006 rating 
decision denied entitlement to SMC based on the need for 
regular and attendance of another person or on account of 
being housebound, and the September 2007 decision entitlement 
to additional compensation for M.C. as a dependent child.

In July 2008, the Veteran testified at a video conference 
hearing before the undersigned member of the Board.  On the 
date of the hearing, the Veteran submitted additional 
evidence in support of his claims and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The issue of entitlement to SMC based on the need for regular 
and attendance of another person or on account of being 
housebound is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The record does not show that M.C. is the biological, legally 
adopted, or stepchild of the Veteran.


CONCLUSION OF LAW

Entitlement to additional disability compensation benefits 
for M.C. as a dependent child, is not warranted.  38 U.S.C.A. 
§§ 101(4), 1115(2) (West 2009); 38 C.F.R. § 3.57 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the propriety of the RO's decision to deny 
entitlement to additional compensation for a dependent child, 
the only matter decided in this decision, the Board has 
considered whether the notice provisions found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) are 
applicable to this claim.  However, the Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

However, in October 2006 correspondence and the May 2008 
statement of the case, the RO informed the Veteran of the 
provisions of 38 C.F.R. § 3.57, which related to the matter 
of receiving an additional allowance for a dependent child.  
The appellant has been notified of the controlling law and 
regulations, and of the basis for the denial of his claim.  
The appellant has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
appellant is not prejudiced by a decision at this time.

The Veteran asserts that he should receive a dependency 
allowance for M.C. as a dependent child. 

A Veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115(2) (West 2009); 38 C.F.R. 
§ 3.4(b)(2) (2009).

The definition of the term child, for the VA purpose of 
establishing dependency status, means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the Veteran's 
household at the time of the Veteran's death, or an 
illegitimate child.  In addition, the child must also be 
someone who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

A child may be deemed the child of the Veteran if he or she 
is the stepchild.  The term means a legitimate or an 
illegitimate child of the Veteran's spouse.  A child of a 
surviving spouse whose marriage to the Veteran is deemed 
valid under the provisions of 38 C.F.R. § 3.52, and who 
otherwise meets the requirements of 38 C.F.R. § 3.57 (b).

A child may be deemed the child of the Veteran if he or she 
is the adopted child.  Except as provided in 38 C.F.R. 
§ 3.57(e) of this section, the term means a child adopted 
pursuant to a final decree of adoption, a child adopted 
pursuant to an unrescinded interlocutory decree of adoption 
while remaining in the custody of the adopting parent (or 
parents) during the interlocutory period, and a child who has 
been placed for adoption under an agreement entered into by 
the adopting parent (or parents) with any agency authorized 
under law to so act, unless and until such agreement is 
terminated, while the child remains in the custody of the 
adopting parent (or parents) during the period of placement 
for adoption under such agreement.  The term includes, as of 
the date of death of a Veteran, such a child who: (1) Was 
living in the Veteran's household at the time of the 
Veteran's death, and (2) Was adopted by the Veteran's spouse 
under a decree issued within 2 years after August 25, 1959, 
or the Veteran's death whichever is later, and (3) Was not 
receiving from an individual other than the Veteran or the 
Veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  38 C.F.R. § 3.57(c); 38 
U.S.C.A. 101(4).

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the Veteran or to show 
that the child is otherwise legitimate by State laws together 
with evidence of birth as outlined in 38 C.F.R. § 3.209.  
Where the legitimacy of a child is not a factor, evidence to 
establish legitimacy will not be required provided that 
evidence is on file which meets the requirements of 38 C.F.R. 
§ 3.210(b) sufficient to warrant recognition of the 
relationship of the child without regard to legitimacy.  38 
C.F.R. § 3.210(a).

For the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) An acknowledgment in writing signed by him; or (2) 
Evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) Any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as: (i) A copy of the public record of birth 
or church record of baptism, showing that the Veteran was the 
informant and was named as parent of the child; or (ii) 
Statements of persons who know that the Veteran accepted the 
child as his; or (iii) Information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the Veteran was 
named as the father of the child.  38 C.F.R. § 3.210(b).

Except as provided in 38 C.F.R. § 3.210 (c)(1), evidence of 
relationship will include a copy of the decree of adoption or 
a copy of the adoptive placement agreement and such other 
evidence as may be necessary.  (1) In jurisdictions where 
petition must be made to the court for release of adoption 
documents or information, or where release of such documents 
or information is prohibited, the following may be accepted 
to establish the fact of adoption: (i) As to a child adopted 
into the Veteran's family, a copy of the child's revised 
birth certificate.  (ii) As to a child adopted out of the 
Veteran's family, a statement over the signature of the judge 
or the clerk of the court setting forth the child's former 
name and the date of adoption, or a certified statement by 
the Veteran, the Veteran's surviving spouse, apportionee, or 
their fiduciaries setting forth the child's former name, date 
of birth, and the date and fact of adoption together with 
evidence indicating that the child's original public record 
of birth has been removed from such records.  Where 
application is made for an apportionment under 38 C.F.R. 
§ 3.458(d) on behalf of a child adopted out of the Veteran's 
family, the evidence must be sufficient to establish the 
Veteran as the natural parent of the child.  (2) As to a 
child adopted by the Veteran's surviving spouse after the 
Veteran's death, the statement of the adoptive parent or 
custodian of the child will be accepted in absence of 
information to the contrary, to show that the child was a 
member of the Veteran's household at the date of the 
Veteran's death and that recurring contributions were not 
being received for the child's maintenance sufficient to 
provide for the major portion of the child's support, from 
any person other than the Veteran or surviving spouse or from 
any public or private welfare organization which furnished 
services or assistance to children.  38 C.F.R. § 3.210(c).

Evidence of relationship of a stepchild will consist of proof 
of birth as outlined in 38 C.F.R. § 3.209, evidence of the 
marriage of the Veteran to the natural parent of the child, 
and evidence that the child is a member of the Veteran's 
household or was a member of the Veteran's household at the 
date of the Veteran's death.  38 C.F.R. § 3.210(d).

A birth certificate shows that M.C. was born in December 
1985.  Neither the Veteran nor his spouse is listed as a 
biological parent of M.C.  The Veteran testified that M.C. is 
the son of the niece of the spouse of the Veteran.  The 
Veteran reported that he and his wife raised M.C. since he 
was two weeks old because M.C.'s biological mother was unable 
to care for him.  In support of his claim, the Veteran 
submitted a sworn affidavit from his spouse, dated in August 
1991, wherein she certified that M.C. lived in her household.  
The Veteran further testified that M.C. continues to live in 
his household.  

M.C. is not the Veteran's biological child.  The records do 
not show, nor does the Veteran contend that either he or his 
spouse adopted M.C.  In fact, the evidence includes 
explanations as to why the Veteran and his spouse did not 
adopt M.C. 

To the extent that the Veteran argues that M.C. meets the 
criteria to be a stepchild for purposes of VA benefits, the 
evidence does not show, nor does the Veteran contend, that he 
was married to the natural parent of M.C.  Absent evidence 
establishing that M.C. is the Veteran's biological child, 
legally adopted child, or stepchild, he cannot qualify as a 
dependent child for VA purposes. 

The law is dispositive of this issue.  As a matter of law, 
there is no entitlement to additional disability compensation 
for M.C. as a dependent child, and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Additional compensation for M.C. as a dependent child is 
denied.


REMAND

The Veteran contends that he is entitled to SMC based on a 
need for regular aid and attendance or on housebound status 
due to the service-connected bronchial asthma.  

SMC is available where the evidence demonstrates a need for 
aid and attendance.  38 C.F.R. § 3.350.  To establish such 
need for aid and attendance, the evidence must show that the 
Veteran is in a state of helplessness, or is so nearly 
helpless as to require the regular aid and attendance of 
another person.

Service connection is currently in effect for bronchial 
asthma, rated as 60 percent disabling, and entitlement to 
individual unemployability has been granted, effective July 
1989.  

In statements and at the July 2008 personal hearing, the 
Veteran reported that his service-connected bronchial asthma 
had become so severe that he needed assistance tending to 
activities of daily living, meeting the wants of nature, 
around the home, and to monitor his medication intake.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2009).  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Veteran has not yet been afforded an examination 
to determine whether his service-connected disability 
requires him to need to have the aid and attendance of 
another person or result in him being housebound.  Although 
the Veteran has undergone a VA respiratory examination in 
September 2006, and submitted lay statements describing his 
current mobility deficits and the need for assistance in 
daily activities in his home, it remains unclear to the Board 
whether the Veteran is entitled to the benefits sought on 
appeal on the basis of his service- connected bronchial 
asthma.  The Board therefore finds that a VA Aid and 
Attendance or Housebound examination is necessary in order to 
fairly address the merits of this claim.  

The evidence of record shows that the Veteran has received 
disability benefits from the Social Security Administration 
(SSA).  The SSA records are not in the claims file and should 
be obtained prior to adjudication of this claim.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Schedule the Veteran for a VA 
housebound and aid and attendance 
examination.  The examiner should 
specifically state whether or not the 
Veteran is housebound, bedridden, or is 
substantially confined to his house and 
the immediate premises, solely by reason 
of his service-connected bronchial asthma.  
The examiner should also state whether or 
not solely as the result of service 
connected disability the Veteran is unable 
to dress and undress himself; is unable to 
keep himself ordinarily clean and 
presentable; has the frequent need of 
adjustment of any special prosthetic or 
orthopedic device which cannot be done 
without aid; is unable to feed himself; is 
unable to attend to the wants of nature; 
or has any incapacity which requires care 
or assistance on a regular basis to 
protect the Veteran from hazards or 
dangers involved with his daily 
environment.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be made available 
to the examiner for review and the 
examination report should note that 
review.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


